Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s remarks filed on 11/21/2022 presented a sufficient showing that the claim limitations recited in claim 20 having sufficient structure to perform the claimed function. Therefore, claim 20 does not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-16 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mahoor et al. (US Pub No. 2020/0114521 A1 and Mahoor hereinafter)
Regarding Claim 1, Mahoor discloses (figs. 1-5) an apparatus, comprising: an artificial body (100) shaped to represent at least a portion of a being; and a mounting interface  (105) coupled to a face portion of the artificial body, the mounting interface configured to removably ([0031]) couple a computing device (portable 107, [0034])  to the artificial body  such that the computing device is selectively removable (being portable) from the artificial body ([0030-0036]).  

Regarding Claim 2, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the computing device comprises a mobile device ([0034]).  

Regarding Claim 3, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the being represented by the artificial body comprises one or more of a humanoid, an animal, and a fictional being ([0029]).  

Regarding Claim 4, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the artificial body comprises at least a portion of an inanimate mannequin ([0029, companion robot]).  

Regarding Claim 5, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the artificial body is at least partially robotic and comprises one or more at least partially robotic appendages configured to perform scripted actions ([715, 720,730,740 and 750])defined for robotic movement of the one or more at least partially robotic appendages (fig.7 and [0107]-[0115]).  

Regarding Claim 6, Mahoor discloses (figs. 1-5) the apparatus of claim 5, wherein the at least partially robotic artificial body is configured to receive control commands over a data network (185), the control commands indicating which of the scripted actions the one or more at least partially robotic appendages perform (fig.7 and [0107]-[0115]). 
  
Regarding Claim 7, Mahoor discloses (figs. 1-5) the apparatus of claim 5, wherein the at least partially robotic artificial body comprises one or more sensors, the at least partially robotic artificial body configured to select and perform one of the scripted actions using the one or more at least partially robotic appendages based on data from the one or more sensors ([0053]).  

Regarding Claim 8, Mahoor discloses (figs. 1-5) the apparatus of claim 5, wherein the scripted actions comprise one or more of: the one or more at least partially robotic appendages opening a gate to enter a user's property; the at least partially robotic artificial body using the one or more at least partially robotic appendages to climb one or more stair steps to a user's residence; the one or more at least partially robotic appendages ringing a doorbell associated with a door of a user; a head movement of the at least partially robotic artificial body in response to an interaction with a user sensed by the one or more sensors (fig. 7 and [0053]); and shaking a hand of a user.  

Regarding Claim 9, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the mounting interface is coupled to one or more of a hand portion, and a chest portion of the artificial body (fig.1).  

Regarding Claim 10, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the mounting interface comprises one or more of a magnetic interface, a mechanical clamp shaped ([0031])  to releasably receive the computing device, and a case for the computing device coupled to the artificial body ([0042], case of iPad).  

Regarding Claim 11, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the computing device comprises one or more of a flexible, curved, electronic display screen ([0042]) and an at least semi-transparent surface with a projector positioned to project an image onto a rear of the semi- transparent surface.  

Regarding Claim 12, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the computing device comprises a touchscreen, the touchscreen facing away from the artificial body in response to the mounting interface coupling the computing device to the artificial body, the computing device providing a user interface on the touchscreen ([0042]).
  
Regarding Claim 14, Mahoor discloses (figs. 1-5) the apparatus of claim 1, wherein the mounting interface comprises one or more electrical connections between the artificial body and the computing device, the one or more electrical connections comprising one or more of an electrical charging interface in electrical communication with a battery of the artificial body ([0029]) and an audio connection with one or more of an audio speaker (140) and a microphone (135) of the artificial body.  

Regarding Claim 15, Mahoor discloses (figs. 1-5) a system, comprising: a computing device; an artificial body  (100) shaped to represent at least a portion of a being; and a mounting interface (105) coupled to a face portion of the artificial body, the mounting interface removably ([0031]) coupling the computing device (portable 107, [0034])  to the artificial body such that the computing device is selectively removable (being removable) from the artificial body ([0030-0036]). 

Regarding Claim 16, Mahoor discloses (figs. 1-5) the system of claim 15, wherein the computing device comprises an electronic display configured to display a remote user from a different location than the artificial body to a local user within viewing proximity of the electronic display ([0042]).  

Regarding Claim 20, Mahoor discloses (figs. 1-5) an apparatus, comprising: means for artificially representing at least a portion of a being (100); and means for coupling (105) a computing device (portable device 107, [0034]) to a face portion of the means for artificially representing at least a portion of a being such that the computing device is selectively removable from the means for artificially representing at least a portion of a being ([0030-0036]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al in view of Westen et al (US Patent No. 10032325 B1 and Westen hereinafter)
Regarding Claim 13, Mahoor discloses (figs. 1-5) the apparatus of claim 12. Mahoor does not explicitly disclose wherein the user interface comprises a document signature interface allowing a user to digitally sign an electronic document displayed on the touchscreen of the computing device. However, Westen teaches (figs. 1-4) wherein the user interface comprises a document signature interface allowing a user to digitally sign an electronic document displayed on the touchscreen of the computing device (col 3, lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user interface comprises a document signature interface of Westen to the apparatus of Mahoor in order to provide a the touch device is communicatively coupled to the network and can receive an input of a signature on a touch screen via a finger, stylus, or the like.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al in view of Schluntz et al (US Pub No.  2021/0342479 A1 and Schluntz hereinafter)
Regarding Claim 17, Mahoor discloses (figs. 1-5) the system of claim 16. Mahoor does not explicitly disclose a plurality of additional artificial bodies and mounting interfaces each coupling an additional computing device to the additional artificial bodies. However, Schluntz teaches (figs.1-2) a plurality of additional artificial bodies (a group of robots or a robotic unit having group of robots) and mounting interfaces (each robot having display)  coupling an additional computing device to the additional artificial bodies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of additional artificial bodies of Schluntz to the system of Mahoor in order to provide robots that are equipped with cameras, microphones, and sensors to gather information about its surrounding environment and perform tasks based on the information.

  Regarding Claim 18, Mahoor/ Schluntz discloses the system of claim 17. Schluntz further teaches (figs. 1-2) wherein the single remote user is selectively displayable on screens of each of the additional computing devices ([0024-0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the single remote user is selectively displayable on screens of each of the additional computing devices of Schluntz to the system of Mahoor in order to provide robots that are equipped with cameras, microphones, and sensors to gather information about its surrounding environment and perform tasks based on the information.

Regarding Claim 19, Mahoor/ Schluntz discloses system of claim 17. Schluntz further teaches (figs. 1-2) wherein screens of the additional computing devices each display different remote users ([0024-0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine screens of the additional computing devices each display different remote users of Schluntz to device of Mahoor in order to provide robots that are equipped with cameras, microphones, and sensors to gather information about its surrounding environment and perform tasks based on the information.

 
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Mahoor clearly teaches (figs. 1-5) a mounting interface  (105) coupled to a face portion of the artificial body, the mounting interface configured to removably ([0031]) couple a computing device (portable 107, [0034])  to the artificial body  such that the computing device is selectively removable (being portable) from the artificial body ([0030-0036]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841